IN RE:                                           )
Claim for benefits of ROBERT SHEWMON,            )
under the Missouri Employment Security Law,      )
                                                 )
             Claimant/Appellant,                 )
                                                 )
      vs.                                        )     No. SD33121
                                                 )     Filed: July 11, 2014
ANTHONY DOLLINS, INC.,                           )
                                                 )
             Employer/Respondent,                )
                                                 )
and MISSOURI DIVISION                            )
OF EMPLOYMENT SECURITY,                          )
                                                 )
             Respondent.                         )


      APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

Appeal Dismissed

      PER CURIAM. Robert Shewmon (“Shewmon”) brings an appeal to review a decision of

the Labor and Industrial Relations Commission (“Commission”) affirming the finding of the

Appeals Tribunal of the Missouri Division of Employment Security that Shewmon was

disqualified for benefits for the reason that he “left work voluntarily without good cause

attributable to the work or employer.”        We dismiss Shewmon’s appeal for multiple
Rule 84.041 violations in that Shewmon’s pro se brief makes it impossible for this Court to

determine his factual or legal complaints. A pro se litigant is held to the same standards as

attorneys and must comply with Missouri Court Rules. Carlson v. Healthcare Services Group,

Inc., 275 S.W.3d 382, 384 (Mo.App. S.D. 2009).

        “A brief that violates Rule 84.04[] fails to preserve any error for appellate review.”

Carlson, 275 S.W.3d at 383. “Violations of Rule 84.04 are grounds for a court to dismiss an

appeal.” Nichols v. Division of Employment Sec., 399 S.W.3d 901, 903 (Mo.App. S.D. 2013)

(internal quotation and citation omitted).

        Specifically, Shewmon’s Statement of Facts is not a “fair and concise statement of the

facts relevant to the questions presented for determination without argument.” Rule 84.04(c).

Instead, Shewmon’s Statement of Facts is a combination of fact, opinion, and conjecture. While

we do not question Shewmon’s integrity, or his work ethic: “The primary purpose of the

statement of facts is to afford an immediate, accurate, complete and unbiased understanding of

the facts of the case.” Nichols, 399 S.W.3d at 903 (internal quotation and citation omitted).

        At page 7 of Shewmon’s brief, his “Points Relied On,” fails to properly identify the

administrative ruling or action being challenged, fails to state concisely the legal reasons for his

claim of reversible error, and fails to explain why those legal reasons support the claim of

reversible error. Rule 84.04(d)(1)(A)-(C). Even if we were to consider, ex gratia, Shewmon’s

sole point relied on as written, it is multifarious and in violation of Rule 84.04(d)(2)(C). “We

could continue guessing what [Shewmon’s] specific complaint is, but we cannot do so without

becoming an advocate.” Evers v. Sunset Village of Ozarks, Inc., 415 S.W.3d 139 (Mo.App.

S.D. 2013).


1
  All rule references are to Missouri Court Rules (2013). All references to statutes are to RSMo 2000, unless
otherwise indicated.

                                                     2
        Moreover, Rule 84.04(d)(5) provides that immediately following the Points Relied On,

the appellant must include a list of cases and other authorities, not to exceed four, upon which

the party principally relies.   Shewmon’s brief did provide a separate “Table of Citations”

containing three authorities, but he then failed to cite to those authorities in the Argument section

of his brief.

        Shewmon’s Argument section is in violation of Rule 84.04(e) in that it fails to follow his

point relied on, fails to contain a concise statement of the applicable standard of review for his

alleged claim of error, and fails to include specific page references to the relevant portion of the

record on appeal for all factual assertions in the argument. If this Court were to take time to

comb the record for support of factual assertions in Shewmon’s brief, we would, in effect,

become an advocate for Shewmon. Carlson, 275 S.W.3d at 384. Simply put, Shewmon’s

argument does nothing to assist us in analyzing the point on which he relies.

        We are a court of review. We may reverse, remand, or set aside the
        Commission’s decision in an unemployment matter only where the Commission
        acted without or in excess of its powers, the decision was procured by fraud, the
        decision is not supported by the facts, or the decision is not supported by
        ‘sufficient competent evidence in the record.’

Evers, 415 S.W.3d at 141 (quoting § 288.210).

        Shewmon did not provide any facts or law necessary for this Court to determine whether

he was terminated through any fault of his own. As a result, we cannot reach the merits of

Shewmon’s claim due to the deficiencies in his brief.

        The appeal is dismissed.




                                                 3